Citation Nr: 1642160	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  09-40 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a prostate disability, to include prostate cancer, to include as a result of herbicide exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran requested a Board hearing on his October 2009 VA Form 9.  In an August 2016 statement from the Veteran's representative, the hearing request was withdrawn.

Subsequent to the most recent Supplemental Statement of the Case (SSOC) issued in February 2015, additional documents were associated with the Veteran's claims file, to include VA treatment records, without a waiver of consideration by the Agency of Original Jurisdiction (AOJ).  The additional VA treatment records duplicate evidence previously of record or are not relevant and the Board can therefore proceed with a decision at this time. See 38 C.F.R. § 19.37(a) (2016).  

The Veteran originally filed a claim in July 2008 for entitlement to service connection for prostate cancer.  As will be discussed further below, the evidence of record referenced prostate disabilities other than prostate cancer and the Veteran's claim has therefore been expanded and recharacterized as indicated on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The Veteran has not had prostate cancer.

2.  A prostate disability was not manifest during service.  The Veteran does not have a prostate disability that is related to his active service, to include herbicide exposure.

CONCLUSION OF LAW

A prostate disability was not incurred in or aggravated by active service and prostate cancer may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a veteran in the claims process.

The Veteran was provided with adequate notice in an August 2008 letter, prior to the November 2008 rating decision on appeal.  

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are service treatment records (STRs), private medical records and VA treatment records.

The Board notes that a February 2009 VA treatment record referenced the Veteran as seeing a private Dr. D.J. in February 2009 and an October 2009 VA treatment record referenced the Veteran as seeing Dr. D.J. for prostatic intraepithelial neoplasia (PIN).  Other VA treatment records from May 2010, August 2010 and February 2011 referenced the Veteran's prostate as being "seen by" Dr. D.J.  Medical records from Dr. D.J. are not of record.  

As will be discussed further below, the Veteran's claim is being denied based on the lack of acceptable evidence of prostate cancer and because the prostate disabilities that are diagnosed are not related to his active service.  Subsequent to the references to treatment from Dr. D.J., two VA urology consul notes are of record from April 2011 and May 2012.  As will be discussed below, such records did not identify prostate cancer.  Therefore, any earlier records from Dr. D.J. presumably would also not contain acceptable evidence of prostate cancer.  As to other prostate disabilities that are diagnosed, there is no indication of an in-service event beyond herbicide exposure and there is no indication that the current prostate disabilities are related to herbicide exposure.  Any records from Dr. D.J. are not likely to relate to an in-service event or to the issue of nexus.  As such, remanding the Veteran's claim to obtain private treatment records from Dr. D.J. would likely not result in any additional relevant evidence that would alter the decision issued herein and therefore such remand would not be beneficial to the Veteran and is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2016).  In this case, the Veteran was provided with a VA examination in September 2008 and an addendum was also obtained from the examiner in September 2008.  Upon review, the Board finds this VA examination report and addendum to be thorough, complete and sufficient bases upon which to reach a decision on the issue on appeal.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).      

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues on appeal.

Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2014); see also 38 C.F.R. § 3.303 (2016).

Generally, in order to establish direct service connection, three elements must be established.  These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran who served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange). See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  The Veteran served in Vietnam from August 1967 to August 1968 and therefore in-service herbicide exposure is presumed.  See AF Form 7.  In the case of a veteran exposed to herbicides, service connection for certain diseases will be presumed if they become manifest to a degree of 10 percent or more within a specified time period.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The diseases that are entitled to presumptive service connection based on herbicide exposure include prostate cancer.

If a chronic disease, including malignant tumors, becomes manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Analysis

In July 2008, the Veteran filed a claim for entitlement to service connection for prostate cancer and referenced exposure to herbicides.  

The Veteran's STRs were silent as to any prostate disabilities.  A January 1970 discharge examination report noted upon clinical evaluation the genitourinary system and anus and rectum (with "[p]rostate, if indicated" noted in parentheses) to be normal.  No relevant defects were noted and the Veteran was noted to be qualified for discharge.  On an accompanying Report of Medical History form, the Veteran reported being in good health and denied ever having or having now tumor or cancer.  Accordingly, the Board finds that a prostate disability was not manifest during service.

A January 4, 2008 VA treatment note noted an assessment of "left prostate nodule - GU appointment" and referenced a urology consult.  A January 10, 2008 private medical record from Dr. V. noted a chief complaint of left prostate nodule.  An impression was noted of left prostate nodule and a plan of ultrasound guided needle biopsy of prostate.  A January 16, 2008 operative report for the ultrasound is of record.  Also of record is a VA treatment surgical pathology note that included the results of the January 16, 2008 prostate biopsy.  A diagnosis was noted, for the left prostate gland, of "no evidence of malignancy."  A diagnosis was noted, for the right prostate gland, of "high grade [PIN], focal."  A January 18, 2008 medical record from Dr. V. noted a chief complaint of "[status post needle biopsy of prostate].  [Veteran] states having trouble urinating has to force it, dripping and some constipation."  An impression was noted of left prostate nodule.  A January 30, 2008 medical record from Dr. V. noted a chief complaint of "[status post] prostate biopsy" and noted a history of present illness of "no ca[ncer]."  An impression was noted of "high grade PIN."

In an August 2008 statement, the Veteran referenced the January 2008 prostate biopsy and stated that "[s]omething called PIN was found in my prostate."  

The Veteran was afforded a VA examination in September 2008.  The examination report noted that the Veteran "reports being diagnosed with prostate cancer.  The condition has existed for 6 month(s).  The [Veteran] relates no occurrence of tumor for this condition."  It was noted that the Veteran "was diagnosed with prostate cancer by a urologist Dr[.] [V.]...The [Veteran] was referred to Dr[.] [V.] by [a] VA doctor...due to increased PSA in blood."  It was also noted that the Veteran "had prostate biopsy by Dr[.] [V.] and the [Veteran] was diagnosed with prostate cancer in citu by Dr[.] [V.]."  A diagnosis was noted of prostate cancer, with the subjective factors noted as "medical history of prostate cancer and history of elevated PSA" and the objective factors noted as "prostate biopsy results from Dr[.] [V.]."  Under the remarks section, the examiner noted that "[m]edical records from Dr[.] [V.] were not available."

An addendum was requested from the September 2008 VA examiner by the AOJ, specifically to clarify the provided diagnosis of prostate cancer in light of the noted objective factor of prostate biopsy results from Dr. V., in spite of the examiner having noted that medical records from Dr. V. were not available.  The examiner stated "I have not received the prostate biopsy report...There are no objective factors available at this time to make a defin[i]te diagnosis and there is no pathology to render a diagnosis."

In an April 2009 statement, the Veteran stated that "I...have an enlarged prostate, but no cancer."  He also referenced that Dr. D.J. "made a biopsy around 3-9/09." 

A February 2011 VA treatment note stated "slight increase in [PSA]...will schedule [the Veteran] with the urologist."  An April 2011 VA urology consult note, signed by a medical professional identified as a MD/urologist, noted a chief complaint of high grade PIN.  It was noted that the Veteran "was found to have PIN by prostate biopsy done on 01/16/2008" and that "[r]epeat biopsy on 03/09/20089 [sic] was reported as showing 'no evidence of malignancy'."  It was noted that the Veteran "[h]as moderate voiding symptoms (difficulty urinating, slow stream, significant nocturia, dysuria, or other urinary symptoms)" and that he "[h]as urgency and rarely urge incontinence."  Included were the results of a March 29, 2009 prostate biopsy, which noted for the right prostate "hyperplasia.  No evidence of malignancy" and for the left prostate "hyperplasia.  Acute and chronic inflammation.  Atrophy.  No evidence of malignancy."  An impression was noted by the VA urologist of "high grade [PIN] - in previous biopsy."  It was noted that "causes of urinary symptoms including prostate enlargement, Diabetes etc, discussed."  

A May 2012 VA urology consult note, from the same provider as the April 2011 note, noted a chief complaint of high grade PIN.  It was noted that "PIN found in prostate biopsy of January 16, 2008; repeat biopsy in March 2009 showed no evidence of malignance."  It was also noted that the Veteran "[h]as more frequency, urgency, urge incontinence etc."  An impression was noted of PIN, benign prostatic hyperplasia (BPH), urgency and urge incontinence.  

In an April 2013 statement, the Veteran stated that he "went to see Dr. [V.] for prostate issues" and that "I have trouble holding my urine during the day.  Whenever I stand-up a flow of urine comes ou[t]."  
Upon review of the evidence of record, the Board concludes that entitlement to service connection for a prostate disability is not warranted.

With respect to prostate cancer, the Board finds that the most probative evidence of record indicates that the Veteran has not had prostate cancer during the appeal period.  In this regard, the Board finds highly probative the results of the January 2008 and March 2009 prostate biopsies, referenced above, which did not include a finding of prostate cancer.  The Board also finds the April 2011 and May 2012 VA treatment notes, signed by a MD/urologist, to be highly probative.  Both of these notes did not contain a diagnosis of prostate cancer, but rather of other prostate disabilities, to include PIN.  The Board notes that PIN is defined as "neoplastic changes in epithelial cells of prostatic ducts and acini showing some morphologic features of cancer but not involving stromal invasion; there are sometimes precursors of carcinoma or adenocarcinoma."  See Dorland's Illustrated Medical Dictionary 1238 (32nd ed. 2012).  As such, while PIN may sometimes be a precursor of prostate cancer, it is not prostate cancer.  Overall, the Board finds that the most probative evidence of record indicates that the Veteran has not had prostate cancer during the appeal period.

The Board acknowledges that the September 2008 VA examination report noted a diagnosis of prostate cancer.  Upon review, however, this diagnosis was based on the premise that Dr. V. diagnosed the Veteran with prostate cancer based on a prostate biopsy.  Review of Dr. V.'s records, as discussed above, however, indicated that Dr. V. did not diagnose prostate cancer (a January 30, 2008 note noted a history of present illness of "no ca[ncer]") and did diagnose PIN and that the January 2008 prostate biopsy did not show prostate cancer, but showed PIN.  The September 2008 VA examiner referenced that Dr. V.'s records, to include the January 2008 prostate biopsy, were not available for review.  In this regard, the September 2008 addendum stated that "I have not received the prostate biopsy report...There are no objective factors available at this time to make a defin[i]te diagnosis and there is no pathology to render a diagnosis."  As the diagnosis of prostate cancer provided in the September 2008 VA examination report was based on the inaccurate factual premise that Dr. V. diagnosed the Veteran with prostate cancer based on a prostate biopsy, the diagnosis is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (stating that "an opinion based upon an inaccurate factual premise has no probative value").

The Board has also considered the Veteran's lay statements.  In his July 2008 claim, the Veteran referenced prostate cancer and the September 2008 VA examination report noted that the Veteran reporting being diagnosed with prostate cancer.  In an April 2009 statement, however, the Veteran stated that "I...have an enlarged prostate, but no cancer."  As such, while earlier statements from the Veteran indicated that he had been diagnosed with prostate cancer, in the later April 2009 statement, the Veteran acknowledged that he did not have prostate cancer.  To the extent that the Veteran's statements, including the September 2008 VA examination report's notation that the Veteran "reports being diagnosed with prostate cancer," are reports of a contemporaneous medical diagnosis, while the Veteran is competent to make such report pursuant to Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), such is contradicted by the medical evidence of record.  As outlined above, the objective medical evidence of record prepared by skilled neutral professionals ruled out the presence of malignancy and the Board finds such evidence to be of significantly more probative value as to this issue.  Overall, with respect to the issue of whether the Veteran has prostate cancer, the Board affords more probative value to the objective medical evidence of record than to the Veteran's earlier lay statements made prior to his April 2009 statement acknowledging that he did not have prostate cancer.

Here, the Veteran has asserted that he has a diagnosis of cancer.  However, other than his lay statements, the record lacks characteristic manifestations sufficient to identify the disease entity.  Rather the biopsies establish that he does not have malignancy.  The Veteran's lay statements pale into insignificance when compared with more probative and more credible objective evidence.  38 C.F.R. § 3.303 (2016).

In review, the Board finds that the Veteran has not had prostate cancer.  While presumptive service connection is warranted for prostate cancer in the case of a veteran, such as the Veteran in this case, who was exposed to herbicides in service, lacking acceptable evidence of prostate cancer, service connection is not warranted.  Similarly, while presumptive service connection is warranted for specific chronic diseases in certain situations, to include malignant tumors, lacking acceptable evidence of prostate cancer, service connection is not warranted.  In sum, the Board finds that the Veteran has not had prostate cancer during the appeal period and therefore entitlement to service connection for prostate cancer is not warranted.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As noted in the Introduction above, the Veteran's claim has been expanded to include other prostate disabilities besides prostate cancer.  As noted, the evidence of record referenced other prostate disabilities, to include PIN and BPH.  Upon review, the Board finds that entitlement to service connection is not warranted for any prostate disability.  

Initially, entitlement to service connection is not warranted based on the presumption regarding herbicide exposure.  As noted above, presumptive service connection is warranted for prostate cancer in the case of a veteran, such as the Veteran in this case, who was exposed to herbicides in service.  This presumption is limited to prostate cancer and does not include other prostate disabilities, such as PIN and BPH.  See 38 C.F.R. § 3.309(e) (2016).  As such, entitlement to service connection for a prostate disability, to include PIN and BPH, is not warranted on the basis of the presumption regarding herbicide exposure.  

The Board notes that on the October 2009 VA Form 9 it was stated that "[t]his condition is one of the presumptive conditions recognized by V.A. secondary to herbicide exposure for veterans who were in country in Viet Nam."  To the extent that such was a reference to prostate cancer, as discussed above, the Board has found that the Veteran did not have prostate cancer.  To the extent that the October 2009 VA Form 9 was a reference to the prostate disabilities that have been diagnosed, to include PIN and BPH, as discussed, the presumption regarding herbicide exposure is limited to prostate cancer and does not include other prostate disabilities.

While entitlement to service connection is not warranted based on presumptive service connection, entitlement to service connection may still be established with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As noted, the Veteran's STRs were silent as to any prostate disabilities and a January 1970 discharge examination report noted upon clinical evaluation the genitourinary system and anus and rectum (with "[p]rostate, if indicated" noted in parentheses) to be normal, noted no relevant defects and noted that the Veteran was qualified for discharge.  In addition, on an accompanying Report of Medical History form, the Veteran reported being in good health.  As such, the STRs did not indicate the presence of any in-service prostate disability and the Veteran has not otherwise contended such.  Overall, the only in-service event referenced by the Veteran or raised by the evidence of record is his in-service herbicide exposure.  To this point, however, no competent evidence is of record that indicates a relationship exists between the Veteran's current prostate disabilities, to include PIN and BPH, and his herbicide exposure.  To the extent that the Veteran has contended such, the Veteran is not competent to attribute his current prostate disabilities to his in-service herbicide exposure, as this is a complex medical question beyond the competence of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the Veteran has not otherwise stated that a competent medical professional has made such attribution.  In other words, there are no Jandreau type exceptions.
 
The Board notes that while the Veteran was afforded a VA examination, no VA opinion was obtained regarding whether his current prostate disabilities, to include PIN and BPH, are related to his active service, to include herbicide exposure.  Upon review, the Board concludes that such an opinion is not necessary.  Under 38 U.S.C.A. § 5103A(d) (West 2014), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that the an event, injury or disease occurred in service; (3) an indication that the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id.  
As discussed, while there is competent evidence of current prostate disabilities, to include PIN and BPH, and evidence of an in-service event (in the form of herbicide exposure), the remaining two McLendon elements are not present, as the evidence of record does not contains an indication that the current prostate disabilities may be associated with the Veteran's active service and there is not a lack of sufficient medical evidence to make a decision on the claims.  As such, no VA opinion is required.

In addition, as referenced above, the April 2011 VA urology consult note noted that "causes of urinary symptoms including prostate enlargement, Diabetes etc, discussed."  The Board notes that the Veteran is service connected for diabetes.  The comment in the April 2011 VA urology consult note suggests a relationship may exist between the Veteran's urinary symptoms and his prostate enlargement and a relationship may exist between his urinary symptoms and his diabetes.  This statement does not suggest a relationship may exist between the Veteran's prostate disabilities and his service-connected diabetes.  As such, entitlement to service connection on a secondary basis is not warranted and need not be addressed further.

In summary, the Board finds that the Veteran has not had prostate cancer and that the Veteran does not have a prostate disability that is related to his active service, to include herbicide exposure.  As such, the Board concludes that a prostate disability was not incurred in or aggravated by active service and prostate cancer may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  The criteria for entitlement to service connection for a prostate disability, to include prostate cancer, have therefore not been met and the Veteran's claim must be denied.








ORDER

Entitlement to service connection for a prostate disability, to include prostate cancer, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



